DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenai-Khatkhate et al (US 2011/0003463) in view of Nijhawan et al (US 2007/0254100).
3, wherein the radicals R, independently of one another, are selected from alkyl radicals with 1 to 6 C atoms ([0022] teaches trimethylindium (TMI) or triethylindium TEI)), in a solvent wherein the solvent has at least one hydrocarbon with 1 to 8 carbon atoms; and wherein the solvent has a higher vapor pressure than indium-containing precursor compound ([0022]-[0035] teaches a direct liquid injection process with a source compound matched to an organic solvent based on vapor pressure, thermal stability and polarity, wherein suitable solvents include octane, aromatic hydrocarbons, toluene, xylene). The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07); therefore the use of TMI or TEI and a suitable solvent such as octane or toluene would have been obvious to one of ordinary skill in the art at the time of filing.
Shenai-Khatkhate et al teaches a direct liquid injection process. Shenai-Khatkhate et al does not explicitly teach converting the solution into the vapor phase in a direct evaporator forming a gas; mixing the gas comprising the indium-containing precursor compound and a carrier gas, and introducing the gas comprising the indium-containing precursor compound and the carrier gas in a mixture into the reaction chamber; generating the indium-containing layer on the substrate in the reaction chamber, wherein the indium is delivered to the process in the form of an indium-containing precursor compound.
316 forming a gas; mixing the gas comprising the indium-containing precursor compound and a carrier gas 320, and introducing the gas comprising the indium-containing precursor compound 304 and the carrier gas in a mixture into the reaction chamber 324; generating the indium-containing layer on the substrate in the reaction chamber, wherein the indium is delivered to the process in the form of an indium-containing precursor compound (Figs 3-4; [0030]-[0048]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Shenai-Khatkhate et al by using the direct liquid injection apparatus with a vaporizer and carrier gas, as taught by Nijhawan et al, to greater concentration control and greater flexability on temperature control, while producing a higher quality film ([0033], [0043], [0048]).
Referring to claim 32 and 39, the combination of Shenai-Khatkhate et al and Nijhawan et al teaches a plurality of suitable precursors and solvents, which are similar to the compounds taught by applicant. The combination of Shenai-Khatkhate et al and Nijhawan et al  also teaches the selection of suitable solvents based on vapor pressure and thermal stability (‘463 [0030]). The combination of Shenai-Khatkhate et al and Nijhawan et al does not explicitly teach the difference in boiling points are between 10 and 100°C. Therefore, It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shenai-Khatkhate et al and Nijhawan et al by determine suitable combination of solvents and precursors through routine experimentation which have minimal differences in boiling points. And It would have 
Referring to claim 33, 38, and 43, the combination of Shenai-Khatkhate et al and Nijhawan et al does not teach the claimed concentrations. Changes in concentration are prima facie obvious (MPEP 2144.05). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shenai-Khatkhate et al and Nijhawan et al by optimizing the concentration of precursor and solvent to obtain the claimed ranges through routine experimentation.
Referring to claim 34-38, the combination of Shenai-Khatkhate et al and Nijhawan et al teaches MOCVD using TMI and at least one alkane and/or aromatic, such as octane, toluene, xylene, as discussed above.
Referring to claim 40-42, the combination of Shenai-Khatkhate et al and Nijhawan et al teaches a mixing chamber and mixing with carrier gas, a liquid flow rate regulator and gas flow rate regulator (Nijhawan et al Figs 3-4, [0030]-[0048]). The combination of Shenai-Khatkhate et al and Nijhawan et al does not explicitly teach valves. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shenai-Khatkhate et al and Nijhawan et al by providing valves to control the flow of gases and reactants to the vaporizer and reaction chamber. The combination of Shenai-Khatkhate et al and Nijhawan et al teaches flowing precursors including nitrogen precursors in addition to the TMI precursor ([Nijhawam [0030]-[0033]).
.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shenai-Khatkhate et al (US 2011/0003463) in view of Nijhawan et al (US 2007/0254100), as applied to claims 31-44 above, and further in view of Shenai-Khatkhate et al (US 2006/0226075).
The combination of Shenai-Khatkhate et al and Nijhawan et al teaches all of the limitaitons of claim 45, as discussed above, except the combination of Shenai-Khatkhate et al and Nijhawan et al does not explicitly teach pentane. The combination of Shenai-Khatkhate et al and Nijhawan et al does teach using aliphatic hydrocarbons ( Shenai-Khatkhate et al [0030]).
In a method of purifying Trimethyl indium (TMI), Shenai-Khatkhate et al (‘075) teaches using TMI and a pentane solvent ([0029]). Shenai-Khatkhate et al (‘075) teaches the solvent is selected to match the metal containing compound (TMI) and suitable solvents include aliphatic hydrocarbon, such as pentane, hexane, heptane, octane ([0011]-[0013]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Shenai-Khatkhate et al and Nijhawan et al by using pentane, as a solvent, because Shenai-Khatkhate et al (‘075) teaches pentane is a suitable solvent for TMI, and Shenai-Khatkhate et al (‘463) teaches using aliphatic hydrocarbon, .






Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive.
Applicant’s argument that Shenai-Khatkhate and Nijhawan are different from each other is noted but not found persuasive. First, this argument is not persuasive because applicant makes a mere statement without identifying how the prior art references are different from each other. Second, Shenai-Khatkhate teaches deposition using MOCVD and source compounds can be combined with an organic solvent for use in a direct liquid injection process ([0021], [0022], [0030]). Likewise, Nijhawan et al teaches an MOCVD reactor using direct liquid injection to avoid the need for bubbler temperature control and achieve high growth rates ([0030]-[0031]). Both prior art references clearly teach the use of direct injection method; therefore the examiner maintains that the combination of teachings would have been obvious to one of ordinary skill in the art at the time of filing.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lei et al (US 2010/0143607) taches direction liquid injection using 75 weight % solution using octane ([0043]).
Lei et al (US 2010/0143607) teaches precursors in an appropriate solvent, such as toluene or other hydrocarbon and delivered via direct liquid injection and precursors can be dissolved in an appropriate solvent such as hexanes, toluene etc. ([0031]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714